Citation Nr: 1416381	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty March 1964 to March 1967, to include service in the Republic of Vietnam.  

This issue comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which established service connection for PTSD; a noncompensable (zero percent) evaluation was assigned, effective from June 27, 2006.  

In a September 2011 Statement of the Case, the RO increased the initial evaluation assigned for PTSD from noncompensable to 50 percent, effective from June 27, 2006 - the date from which service connection was established.  This partial allowance does not constitute a full grant of the benefits sought, and thus, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation.

A hearing was held in September 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

The issues of entitlement to service connection for a sleep disability and hypertension, both to include as secondary to PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




Initial Note

The Board acknowledges that the Veteran and his representative have asserted that the RO committed Clear and Unmistakable Error (CUE) in the May 2009 rating decision by not assigning a 70 percent initial evaluation.  However, because the issue presently before the Board stems from that determination, such a CUE claim is not ripe at this time because the May 2009 rating decision is not yet final.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the September 2013 hearing, the Veteran asserted that the symptoms associated with his PTSD have increased in severity since the most recent VA examination in December 2012.  The Veteran's assertions are consistent with an April 2013 psychiatric interview from Dr. Beal which shows increased irritability and impairment of concentration since the December 2012 VA examination.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2013).  On remand, a new VA examination should be conducted so that the current severity of his PTSD may be determined.

Also, although the most recent VA treatment records associated with the record are dated to September 2011, the Veteran testified that he received PTSD treatment at a VA facility in September 2013.  As such, updated VA treatment records must be obtained an associated with the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA psychiatric treatment records from September 2011 to the present from the VA Medical Center in Atlanta, Georgia and all associated outpatient clinics, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records any records remain unavailable, notify the Veteran of the specific unavailable records, briefly explain the efforts made to obtain those records, and describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the frequency or severity of the Veteran's PTSD symptoms.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



